                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6    ARNOLD R. ECKLUND,                                  Case No. 19-cv-01365-HSG (PR)
                                                       Plaintiff,
                                   7
                                                                                            ORDER OF TRANSFER
                                                v.
                                   8

                                   9    WARDEN DUFFY,
                                                       Defendant.
                                  10

                                  11

                                  12          Plaintiff has filed a pro se civil rights action that appears to complain of medical treatment
Northern District of California
 United States District Court




                                  13   received while at the California Healthcare Facility (“CHF”). Dkt. No. 1. CHF is located in

                                  14   Stockton, California, within the venue of the Eastern District of California. See 28 U.S.C. § 84(b).

                                  15   No defendant is alleged to reside in, and none of the events or omissions giving rise to the

                                  16   complaint occurred in, the Northern District. Venue therefore is proper in the Eastern District, and

                                  17   not in this one. See 28 U.S.C. § 1391(b).

                                  18          Accordingly, in the interests of justice and pursuant to 28 U.S.C. § 1406(a), this action is

                                  19   TRANSFERRED to the United States District Court for the Eastern District of California. The

                                  20   Clerk of the Court is directed to transfer the case forthwith.

                                  21          IT IS SO ORDERED.

                                  22   Dated: March 20, 2019

                                  23

                                  24
                                                                                                        HAYWOOD S. GILLIAM, JR.
                                  25                                                                    United States District Judge
                                  26

                                  27

                                  28
                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        ARNOLD R. ECKLUND,
                                   7                                                        Case No. 19-cv-01365-HSG
                                                       Plaintiff,
                                   8
                                                v.                                          CERTIFICATE OF SERVICE
                                   9
                                        DUFFY,
                                  10
                                                       Defendant.
                                  11

                                  12
Northern District of California




                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
 United States District Court




                                  13
                                       District Court, Northern District of California.
                                  14
                                              That on March 20, 2019, I SERVED a true and correct copy(ies) of the attached, by
                                  15
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  16
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  17
                                       receptacle located in the Clerk's office.
                                  18

                                  19   Arnold R. Ecklund ID: 11387955
                                       California Health Care Facility
                                  20   P.O. Box 32050
                                       Stockton, CA 95213
                                  21

                                  22
                                       Dated: March 20, 2019
                                  23

                                  24                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  25

                                  26

                                  27                                                      By:________________________
                                                                                          Nikki D. Riley, Deputy Clerk to the
                                  28
                                                                                          Honorable HAYWOOD S. GILLIAM, JR.
                                                                                          2
